Scott, J.,
delivered the opinion of the court.
We are satisfied from the evidence preserved in the record, that Mc-Alister & Co. had an equitable right to the proceeds of the judgment which are now in controversy. That right existed prior to the assignment made to Hughes, and must be enforced, unless McAlister & Co. themselves, or by their attorney, have manifested such negligence and inattention to the interests of others, as will induce a court to postpone their priority to the rights of those subsequently acquired. One having-a right to property, like that now the subject of dispute, must act with that degree of caution, in making known his claim, as will prevent others, in ignorance of their rights, from innocently making advances upon the faith of it. If by his negligence, men, acting with ordinary prudence, have, in good faith, obtained a right to the property, he cannot complain if he should be postponed to them. McAlister & Co. had jn their possession, the notes on which the judgment was obtained; they might have sued on them in their own names; they suffered them to pdss out of their hands, their names as the last endorsers to be erased; suit to be brought in the name of Ball; they become sureties in the attachment bond, in which it is recited, that the suit was about to be brought in the, name of Ball, without any intimation that it Was for their benefit. The attorney, who brought the suit, is so informed as to their rights* *303that he told one of the parties, that there had been no assignment since the suit was brought; that he thought, at the institution of the suit, the notes were Ball’s, and under these impressions, actually drew the assignments which have given rise to this controversy. This chain of circumstances shows such a degree of negligence, on the part of Mc-Alister & Co., as must postpone their claims to those of the innocent assignees who have advanced their money to Ball on the faith of this-paper. That Ball has acted faithlessly towards MeAlister & Co. cannot avail them. Others should not be visited with the consequences of' their misplaced confidence. When one has a claim to promissory notes, payable to another, whose claim is evidenced by possession alone, he-Cannot, with safety part with that possession, without attaching, the instrumente, in some way, notice of his rights. If he does,, he cannot jleem it a hardship if his claim is postponed to a subsequent bona fide assignee. The course of the assignees is marked with that degree of caution which characterizes the conduct of prudent men in the transaction of business,. Seeing the suit on the notes in the name of Ball, they are unwilling to deal with him on the faith of that circumstance alone, hut go to the attorney who instituted the suit, and from him obtained such imform-atdon as satisfies them ■of Ball’s right to the notes; they then elose the bargain, and have the assignments drawn by the very attorney himself, who brought the suit. The other judges concurring, the judgment will be reversed, and the money in the hands of the sheriff, will be distributed among the assignees, according to their rights as appears from the record, and in the order specified in the assignment to Heiskell & Co.